DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 03, 2021 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on September 03, 2021 for Application, title: “Subscription Aggregation System”.

Status of the Claims
Claims 2, 4-8, and 10-15 were pending.  By 09/03/2021 Response, claims 2, 4, 6-8, and 10-15 have been amended, new claims 16-17 have been added, and no claim has been cancelled.  Claim 1 was cancelled via the 08/14/2019 Amendment.  Accordingly, claims 2, 4-8, and 10-17 remain pending and have been examined.


Priority
This Application is a CON of US Application No. 16/147,236 filed on 09/28/2018 (Patented No. 10,354,239) which claims the benefit of US Provisional Application No. 62/650,571, filed on 03/30/2018.  For the purpose of examination, the 03/30/2018 is considered to be the effective filing date.

Terminal Disclaimer
The terminal disclaimer filed on 04/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 10,354,239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a 

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2, 4-8, and 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 2, 4-7, and 15-17 recite a method for aggregating and presenting subscription data.  Claims 8, 10-13 recite a computing apparatus, and Claim 14 recites a computer program with the comparable elements and limitations for implementing the method claims.  Therefore, the claims are directed to a process, a computer program product, and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
Claim 2 recites a method comprising: 
performing operations to implement a user interface for managing a bundle of offerings in at least near real time, the operations including:
receiving, via the user interface, first order data, the first order data relating to a first offering of the bundle of offerings, the first order data including a first set of attributes, the user interface presenting the bundle of offerings in a matrix, the user interface present a first slider sub-interface in an overlaid manner over the matrix for receiving input data for the first set of attributes; 
receiving, via the user interface, second order data, the second order data relating to a second offering of the bundle of offerings, the second order data including a second set of attributes, the user interface presenting a second slider sub-interface in an overlaid manner over the matrix for receiving input data for the second set of attributes; 
using at least one processor, generating a subscription data structure based on the first and second order data, the subscription data structure including quantity data and period data for each of the first offering and second offering; 
using the at least one processor, calculating a combined periodic subscription payment amount for the first offering and the second offering based on the quantity data and the period data;
using the at least one processor, calculating a combined one-time payment amount for the first offering and second offering based on the quantity data; including a toggle feature in the user interface, the toggle feature allowing toggling between presentations of the combined one-time payment amount in a first user interface element of the user interface and the combined monthly subscription payment amount in a second user interface element of the user interface; and
based on a selection of the combined one-time payment amount or the combined monthly subscription payment amount via the toggle feature, dynamically creating a financial data structure related to the bundle of offerings and using the financial data structure to request a financing opportunity for the bundle of offerings in at least near real time.
In summary, the claim recites an abstract idea involving a method implemented on a computing apparatus for managing and aggregating subscriptions by combining the received first and second order data, generating a subscription data structure that includes quantity data and period data, calculating a combined periodic subscription payment amount and a combined one-time payment amount for both the first and second subscription offerings, communicating the calculated amounts to a financial exchange system, and including a toggle feature in order to toggle between the combined one-time payment amount in a first user interface element and the combined monthly subscription payment amount in a second user interface element based on the selection.  
The claim recites a method of aggregating and presenting subscription data between providers and customers by collecting and processing the subscription data which is “a method of organizing human activity” because it relates to commercial or legal interactions (i.e., agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  
While the data may be different, the claimed process, such as performing operations, receiving order data, receiving more order data, generating subscription data, calculating a combined periodic subscription data, calculating a combined one-time data for both the first and second offerings, and presenting the data, is analogous to “Collecting information, analyzing it, and displaying certain results of the collection and analysis” in the “Electric Power Group” case.  The mere nominal recitation of computer components (such as a processor, a memory storing instructions – see claims 8 and 14) do not take the claim out of the methods of organizing human activity in a conveniently way and do not make the abstract idea less abstract.  Therefore, the claim is directed to an abstract idea (Step 2A Prong 1-Yes).
Claim 8 recites a computing apparatus and Claim 14 recites a computer program product with comparable elements and limitations as claim 1.  Therefore, these claims are also directed to the abstract idea as in claim 1.
Step 2A, Prong 2:
Claims 1, 8, and 14 include the additional elements, such as a computing apparatus comprising a processor, a memory along with the computer programmed instructions, a toggle feature, and a first/a second user interface elements (see claims 8 and 14), all are recited at a high level of generality and are merely invoked as tools to perform the performing, receiving, receiving, generating, calculating, calculating, and presenting steps.  Applicant’s Publication does not describe how these computer elements are different from the general computer components (see Publication, paragraphs 85-87, 216-225; Figures 2 and 43).  
The present amended independent claims include the limitation “including a toggle feature in the user interface”.  However, this “toggle feature” is recited at a high level of generality and is merely used to allow users to toggle between the presentations of the first and second user interface elements.  It should be noted that computer users have always been using the keys on the key board, such as Ctrl+Tab, Ctrl+Shift+Tab, Alt+Tab, Ctrl+Alt+Tab, etc. to toggle or switch between different tabs and applications.  
[0174] The user interface includes a first user element to present the combined one-time payment amount (FIG. 29) and a second user element to present the combined monthly subscription payment amount (FIG. 28). The user interface further includes a toggle feature or element to enable a user to toggle between the presentations of the first user interface element (presenting the combined one-time payment amount) and the second user interface element (presenting the combined monthly subscription payment amount). By presenting this toggle feature, the user interface conveniently allows a user (e.g., an expert or consumer) to compare and contrast payment options in a convenient way, while maintaining the ability of the user to select one of these options without navigating away from the primary interface within which the first and second user interface elements are contained.

This “toggle feature” individually or in combination with others do not integrate the abstract idea into a practical application, and do not add an inventive concept to the abstract idea either.  Furthermore, the newly added amendments of presenting the first/second slider sub-interfaces in an overlaid manner over the matrix for receiving input data for the first/second sets of attributes are merely interfaces for receiving input data and do not make the abstract idea less abstract.
The claim limitations are merely instructions to implement the abstract idea on a computer and require no more than a generic computer to perform the generic computer functions including the steps of performing operations, receiving order data, receiving more order data, generating subscription data, calculating a combined periodic subscription payment data, calculating a combined one-time payment data, and the present such data.  Each claim imitation of the claims has been considered both individually and in combination as ordered and concluded that they do not integrate the abstract idea into a practical application.  Furthermore, every recited combination between the recited computing functions and the recited computing hardware has been considered.  No non-generic or non-conventional arrangement is found.  Accordingly, the claims do not include the additional element(s) that integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2-No).
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of a computing apparatus comprising a processor, a memory along with the computer programmed instructions, a toggle feature, and a first/a second user interface elements.  All these additional elements are recited at a high level of generality and merely invoked as tools to perform the performing, receiving, receiving, generating, calculating, communicating, receiving, and presenting steps (see Publication, paragraphs 85-87, 216-225; Figures 2 and 43). 
The claims as a whole merely describe how to generally “apply” the concept of aggregating and presenting subscription data between providers and customers by 
Dependent claims 4-7 and 10-17 depend on their independent claims and therefore include all the elements and limitations of their independent claims.  Thus, the dependent are also directed to the abstract idea.  The dependent claims add more details to the method, such as:
Claims 4, 10 - more details about more calculation and presentation for third order data.  (These claims do not integrate the abstract idea into a practical, and do not provide an inventive concept when viewed individually or combined with others).

Claims 5, 11 - more details for the first and second set of attributes.  (These claims do not integrate the abstract idea into a practical, and do not provide an inventive concept when viewed individually or combined with others).

Claims 6, 12 – more details about identification information for a provider and a consumer.  (These claims do not integrate the abstract idea into a practical, and do not provide an inventive concept when viewed individually or combined with others).

Claims 7, 13 - more details for the first and second financing offer.  (These claims do not integrate the abstract idea into a practical, and do not provide an inventive concept when viewed individually or combined with others).

This claim does not integrate the abstract idea into a practical, and does not provide an inventive concept when viewed individually or combined with others).

Claim 16 – more details about the first/second order data associated with a first/second expert system for creating the first/second sets of attributes.  (This claim does not integrate the abstract idea into a practical, and does not provide an inventive concept when viewed individually or combined with others).

Claim 17 – more details about the selection that is performed without navigating away from the user interface.  (This claim does not integrate the abstract idea into a practical, and does not provide an inventive concept when viewed individually or combined with others).

The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  The dependent claims add no additional elements that make the claimed invention patent-eligible and only serve to further narrow the abstract idea.  Each and every recited combination between the recited computing hardware and the recited computing functions have been considered.  No non-generic or non-conventional arrangement is found.  Therefore, the dependent claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).
The focus of the claims is on using a computer system along with the programmed instructions to aggregate and present the subscription data.  The claims are not directed to a new type of computing apparatus, a processor, terminal, or 

Response to Arguments
Claim Rejections - 35 USC § 101
Applicant's arguments filed 09/03/2021 have been fully considered but they are not persuasive.
Step 2A, Prong 1:
Applicant argues that the claims are directed to “implementing a user interface for managing a bundle of offerings in at least near real time”, and not “the claim recites a method of managing and aggregating subscriptions between providers and customers by collecting and processing the subscription information” and not “a method of organizing human activity” as alleged by the Office (see Remarks, pages 9-10).
Response:
The Examiner respectfully disagrees.  As explained in the rejection above, the focus of the claims is more on using a computer system along with the programmed instructions to aggregate and present the subscription data.  The “toggle feature” added via the 04/05/2021 Amendment, individually or in combination with others, do not integrate the abstract idea into a practical application and do not add an inventive 
Step 2A, Prong 2:
Applicant argues that the Examiner did not apply the considerations in any meaningful way to the claims as a whole and therefore failed to provide sufficient support for his allegation that the judicial exception is not integrated into a practical application.
Applicant further argues that the present claims are distinguishable from the “Electric Power Group” case because they recite more than simply presenting information, and are analogous to the Core Wireless Licensing and Trading Technologies Int’l cases.  Thus, the claims are directed to a practical application (see Remarks, pages 10-12).
Response:
The Examiner does not find that Applicant’s arguments that the Examiner did not consider the claims as a whole to be persuasive.  Applicant merely makes a general argument that the claims are patentable without specifically pointing out what the 
With respect to the Core Wireless arguments, the Examiner respectfully disagrees.  The present claims are different from Core Wireless, which is directed to an improved user interface for computing devices because the claims are directed to a particular manner of summarizing and presenting information in electronic devices.  The present claims provide the subscription data, the calculated periodic and one-time payments, and a toggle feature to allow user to toggle between the first and second user interface elements more conveniently.  Furthermore, the newly added amendments of “presenting the first/second slider sub-interfaces in an overlaid manner over the matrix for receiving input data for the first/second sets of attributes” are merely interfaces for receiving input data in a more convenient way and do not make the abstract idea less abstract.  The claims do not provide a particular manner of summarizing and presenting information in electronic devices as that in the Core Wireless Licensing case.  
The present claims are also different from the Trading Technologies case, which uses a computer (trading computer) along with the programmed GUI to allow a trader to place a trade order in time in an electronic trading environment.  The GUI of the Trading Technologies is programmed on the trade computer and stays there.  The pending 
The Examiner reminds the Applicant that the cited cases are provided as guidance such that claimed inventions with similar general technology should overcome 101 rejection, even if the specific details of the inventions may be different.  There is no analogy between the present claims and the Core Wireless and Trading Technologies cases.  The only similarity between the present claims and the cited case is that they all utilize computer technology.  Therefore, Applicant’s arguments are not persuasive.
Step 2B:
Applicant argues that the analysis for “all the generic computer functions are well-understood, routine, and conventional activities previously known to the industry...” is insufficient (First), and the Examiner has not present sufficient evidence to the contrary as required by the Berkheimer Memo (Second) (see Remarks, pages 12-13).
Applicant further argues that the Examiner has failed to establish a prima facie case that each of the dependent claims is directed to patent-ineligible subject matter (see Remarks, pages 13-14). 
Response:
The Examiner respectfully disagrees.  The Examiner has provided a detailed two-step analysis explaining why the claims are directed to an abstract idea and do not amount to significantly more than the abstract idea itself in according to the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 Revised PEG”).  Further, there is no requirement that examiners must provide evidentiary support in every case before a conclusion can be made that a claim is directed to an abstract idea. See, e.g., 
The courts consider the determination of whether a claim is eligible (which involves identifying whether an exception such as an abstract idea is being claimed) to be a question of law. Accordingly, courts do not rely on evidence that a claimed concept is a judicial exception, and in most cases resolve the ultimate legal conclusion on eligibility without making any factual findings.

Furthermore, the Berkheimer Memo requires the Examiner to use only one of the four options for supporting his clarification that an additional element (or combination of elements) are well understood, routine, and conventional.  The first option is:  1. A citation to an express statement in the specification ... that demonstrates the well-understood, routine, conventional nature of the additional element(s).  This is exactly what the Examiner did in the last and previous Office Actions.
Lastly, Applicant argues that the analysis for the dependent claims are not sufficient.  The Examiner respectfully disagrees.  The Examiner has provided a detailed two-step analysis explaining why all the claims are directed to an abstract idea and do not amount to significantly more.  If Applicant believes a dependent claim includes patentable subject matter that will integrate the abstract idea into a practical application, Applicant is advised to specifically point it out and incorporate the subject matter into the independent claims via amendment.  The Examiner will review and consider the proposed amendments when receives it.  Merely makes a general argument that the Examiner has not provided sufficient analysis for the dependent or independent claims is not persuasive.  
In conclusion, Applicant’s arguments are not persuasive and the rejection of the claims under 35 USC 101 is MAINTAINED.
Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 2, 4-8, and 10-17 have been fully considered and are persuasive.  Therefore, the rejection is withdrawn. 

Conclusion
Claims 2, 4-8, and 10-17 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697